Pee Cukiam
and Supplemental Deceee.
The United States of America, Intervenor, State of Arizona, Complainant, the California Defendants (State of California, Palo Verde Irrigation District, Imperial Irrigation District, Coachella Valley County Water District, The Metropolitan Water District of Southern California, City of Los Angeles, City of San Diego, County of San Diego), and State of Nevada, Intervenor, pursuant to Art. VI of the Decree entered in the case on March 9, 1964, at 376 U. S. 340, and amended on February 28, 1966, at 383 U. S. 268, have agreed to the present perfected rights to the use of mainstream water in each State and their priority dates as set forth herein. Therefore, it is hereby ORDERED, ADJUDGED, AND DECREED that the joint motion of the United States, the State of Arizona, the California Defendants, and the State of Nevada to enter a supplemental decree is granted and that said present *421perfected rights in each State and their priority dates are determined to be as set forth below, subject to the following:
(1) The following listed present perfected rights relate to the quantity of water which may be used by each claimant and the list is not intended to limit or redefine the type of use otherwise set forth in said Decree.
(2) This determination shall in no way affect future adjustments resulting from determinations relating to settlement of Indian reservation boundaries referred to in Art. II (D) (5) of said Decre^.
(3) Article IX of said Decree is not affected by this list of present perfected rights.
(4) Any water right listed herein may be exercised only for beneficial uses.
(5) In the event of a determination of insufficient mainstream water to satisfy present perfected rights pursuant to Art. II (B) (3) of said Decree, the Secretary of the Interior shall, before providing for the satisfaction of any of the other present perfected rights except for those listed herein as “MISCELLANEOUS PRESENT PERFECTED RIGHTS” (rights numbered 7-21 and 29-80 below) in the order of their priority dates without regard to State lines, first provide for the satisfaction in full of all rights of the Chemehuevi Indian Reservation, Cocopah Indian Reservation, Fort Yuma Indian Reservation, Colorado River Indian Reservation, and the Fort Mojave Indian Reservation as set forth in Art. II (D)(l)-(5) of said Decree, provided that the quantities fixed in paragraphs (1) through (5) of Art. II (D) of said Decree shall continue to be subject to appropriate adjustment by agreement or decree of this Court in the event that the boundaries of the respective reservations are finally determined. Additional present perfected rights so adjudicated by such adjustment shall be in annual quantities not to exceed the quantities of mainstream water necessary to *422supply the consumptive use required for irrigation of the practicably irrigable acres which are included within any area determined to be within a reservation by such final determination of a boundary and for the satisfaction of related uses. The quantities of diversions are to be computed by determining net practicably irrigable acres within each additional area using the methods set forth by the Special Master in this case in his Report to this Court dated December 5, 1960, and by applying the unit diversion quantities thereto, as listed below:
Unit Diversion Quantity Acre-Feet Indian Reservation Per Irrigable Acre
Cocopah 6.37
Colorado River 6.67
Chemehuevi 5.97
Ft. Mojave 6.46
Ft. Yuma 6.67
The foregoing reference to a quantity of water necessary to supply consumptive use required for irrigation, and as that provision is included within paragraphs (1) through (5) of Art. II (D) of said Decree, shall constitute the means of determining quantity of adjudicated water rights but shall not constitute a restriction of the usage of them to irrigation or other agricultural application. If all or part of the adjudicated water rights of any of the five Indian Reservations is used other than for irrigation or other agricultural application, the total consumptive use, as that term is defined in Art. I (A) of said Decree, for said Reservation shall not exceed the consumptive use that would have resulted if the diversions listed in subparagraph (i) of paragraphs (1) through (5) of Art. II (D) of said Decree and the equivalent portions of any supplement thereto had been used for irrigation of the number of acres specified for that Reservation in said paragraphs and supplement and *423for the satisfaction of related uses. Effect shall be given to this paragraph notwithstanding the priority dates of the present perfected rights as listed below. However, nothing in this paragraph (5) shall affect the order in which such rights listed below as “MISCELLANEOUS PRESENT PERFECTED RIGHTS” (numbered 7-21 and 29-80 below) shall be satisfied. Furthermore, nothing in this paragraph shall be construed to determine the order of satisfying any other Indian water rights claims not herein specified.
I
ARIZONA
A. Federal Establishments’ Present Perfected Rights
The federal establishments named in Art. II, subdivision (D), paragraphs (2), (4), and (5) of the Decree entered March 9, 1964, in this case, such rights having been decreed in Art. II:
Defined Area of Land Annual Diversions Net Priority (acre-feet) 1 Acres1 Date
1) Cocopah Indian Reservation 2,744 431 Sept. 27, 1917
2) Colorado River Indian Reservation 358,400 53,768 Mar. 3, 1865 252,016 37,808 Nov. 22, 1873 51,986 7,799 Nov. 16, 1874
3) Fort Mojave Indian Reservation 27,969 4,327 Sept. 18, 1890 68,447 10,589 Feb. 2, 1911
B. Water Projects’ Present Perfected Rights
(4) The Valley Division, Yuma Project in annual quantities not to exceed (i) 254,200 acre-feet of diversions from the mainstream or (ii) the quantity of mainstream water necessary to supply the consumptive use required for irrigation of *42443,562 acres and for the satisfaction of related uses, whichever of (i) or (ii) is less, with a priority date of 1901.
(5) The Yuma Auxiliary Project, Unit B in annual quantities not to exceed (i) 6,800 acre-feet of diversions from the mainstream or (ii) the quantity of mainstream water necessary to supply the consumptive use required for irrigation of 1,225 acres and for the satisfaction of related uses, whichever of (i) or (ii) is less, with a priority date of July 8, 1905.
(6) The North Gila Valley Unit, Yuma Mesa Division, Gila Project in annual quantities not to exceed (i) 24,500 acre-feet of diversions from the mainstream or (ii) the quantity of mainstream water necessary to supply the consumptive use required for irrigation of 4,030 acres and for the satisfaction of related uses, whichever of (i) or (ii) is less, with a priority date of July 8, 1905.
C. Miscellaneous Present Perfected Rights
1. The following miscellaneous present perfected rights in Arizona in annual quantities of water not to exceed the listed acre-feet of diversion from the mainstream to supply the consumptive use required for irrigation and the satisfaction of related uses within the boundaries of the land described and with the priority dates listed :
Defined Area of Land Annual Diversions Priority (acre-feet) Date
7) 160 acres in Lots 21, 24, and 25, Sec. 29 and Lots 15, 16, 17 and 18, and the SW% of the SE^, Sec. 30, T.16S., R.22E., San Bernardino Base and Meridian, Yuma County, Arizona. (Powers) 2 960 1915
8) Lots 11, 12, 13, 19, 20, 22 and SVs of SW%, Sec. 30, T.16S., R.22E., San Bernardino Base and Meridian, Yuma County, Arizona. (United States) 3 1,140 1915
Footnotes to table items 7 through 25 are on p. 428.
*425Defined Area of Land Annual Diversions (acre-feet) Priority-Date
9) 60 acres within Lot 2, Sec. 15 and Lots 1 and 2, Sec. 22, T.10N., R.19W, G&SRBM. (Graham) 2 360 1910
10) 180 acres within the N% of the S% and the S% of the N% of See. 13 and the SW% of the NE14 of Sec. 14, T.18N., R.22W., G&SRBM. (Hulet)2 1,080 1902
11) 45 acres within the NE% of the SW1^, the SW% of the SW% and the SE% of the SW% of Sec. 11, T.18N., R.22W., G&SRBM. 80 acres within the N% of the SW% of Sec. 11, T.18N., R.22W., G&SRBM. 10 acres within the NW% of the NE% of the NE% of Sec. 15, T.18N., R.22W., G&SRBM. 40 acres within the SE% of the SE^4 of Sec. 15, T.18N., R.22W., G&SRBM. (Hursehler)2 1,050 1902
12) 40 acres within Sec. 13, T.17N., R.22W., G&SRBM. (Mifier)2 240 1902
13) 120 acres within Sec. 27, T.18N., R.21W.,) G&SRBM. 15 acres within the NW14 of the NW%, Sec. 23, T.18N., R.22W., G&SRBM. (McKellips and Granite Reef Farms) 4 810 1902
14) 180 acres within the NW% of the NE^, the SW^ of the NE(4, the NE% of the SW%, the NW% of the SE%, the NE% of the SE%, and the SW*4 of the SE%, and the SE% of the SE^, Sec. 31, T.18N., R.21W., G&SRBM. (Sherrill & Lafollette) 4 1,080 1902
*426Defined Area of Land Annual Diversions (acre-feet) Priority Date
16) 53.89 acres as follows: Beginning at a point 995.1 feet easterly of the NW comer of the NE% of Sec. 10, T.8S., R.22W., Gila and Salt River Base and Meridian; on the northerly boundary of the said NE%, which is the true point of beginning, then in a southerly direction to a point on the southerly boundary of the said NE% which is 991.2 feet E. of the SW comer of said NE% thence easterly along the S. line of the NE%, a distance of 807.3 feet to a point, thence N. 0°7' W., 768.8 feet to a point, thence E. 124.0 feet to a point, thence northerly 0°14' W., 1,067.6 feet to a point, thence E. 130 feet to a point, thence northerly 0°20' W., 405.2 feet to a point, thence northerly 63° 10' W., 506.0 feet to a point, thence northerly 90° 15' W., 562.9 feet to a point on the northerly boundary of the said NE^, thence easterly along the said northerly boundary of the said NE^, 116.6 feet to the true point of the beginning containing 53.89 acres. All as more particularly described and set forth in that survey executed by Thomas A. Yowell, Land Surveyor on June 24, 1969. (Molina) 4 318 1928
16) 60 acres within the NW1/^ of the NW% and the north half of the SW% of the NW^A of Sec. 14, T.8S., R.22W., G&SRBM. 70 acres within the S% of the SW^A of the ’ SW^, and the W% of the SW%, Sec. 14, T.8S., R.22W., G&SRBM. (Sturges) 4 780 1925
17) 120 acres within the N% NE^, NE% NW%, Section 23, T.18N., R.22W., G&SRBM. (Zozaya) 4 720 1912
*427Defined Area of Laud Annual Diversions Priority (acre-feet) Date
18) 40 acres in the W% of the NE% of Section 30, and 60 acres in the W% of the SE% of Section 30, and 60 acres in the E% of the NW% of Section 31, comprising a total of 160 acres all in Township 18 North, Range 21 West of the G&SRBM. (Swan) 4 960 1902
19) 7 acres in the East 300 feet of the W% of Lot 1 (Lot 1, being the SE1^ SE1^, 40 acres mofe or less), Section 28, Township 16 South, Range 22 East, San Bernardino Meridian, lying North of U. S. Bureau of Reclamation levee right of way. EXCEPT that portion conveyed to the United States of America by instrument recorded in Docket 417, page 150 EXCEPTING any portion of the East 300 feet of W% of Lot 1 within the natural bed of the Colorado River below the line of ordinary high water and also EXCEPTING any artificial accretions water-ward of said line of ordinary high water, all of which comprises approximately seven (7) acres. (Milton and Jean Phillips) 4 42 1900
2. The following miscellaneous present perfected rights in Arizona in annual quantities of water not to exceed the listed number of acre-feet of (i) diversions from the mainstream or (ii) the quantity of mainstream water necessary to supply the consumptive use, whichever of (i) or (ii) is. less, for domestic, municipal, and industrial purposes within the boundaries of the land described and with the priority dates listed:
Annual Annual Consumptive Diversions Use Priority Defined Area of Land (acre-feet) (acre-feet) Date
20) City of Parker2 t-i CD O Ox O O O CO CD
21) City of Yuma2 f — i QO CD ÜO OO t*CO CO CO <N
*428II
CALIFORNIA
A. Federal Establishments’ Present Perfected Rights
The federal establishments named in Art. II, subdivision (D), paragraphs (1), (3), (4), and (5) of the Decree entered March 9, 1964, in this case such rights having been decreed by Art. II:
Annual Diversions Net Priority Defined Area of Land _ (acre-feet)5 Acres5 Date
1,900 Feb. 2,1907 22) Chemehuevi Indian Reservation 11,340
7,743 Jam. 9,1884 23) Yuma Indian Reservation 51,616
Nov. 22,1873 Nov. 16,1874 May 15,1876 24) Colorado River Indian Reservation 10,745 40,241 3,760 Qi 1 — i Ox W0 'Oi Q CO H lil Nl W
2119 Sept. 18,1890 25) Fort Mojave Indian Reservation 13,698
B. Water Districts' and Projects’ Present Perfected Rights
26) The Palo Verde Irrigation District in annual quantities not to exceed (i) 219,780 acre-feet of diversions from the *429mainstream or (ii) the quantity of mainstream water necessary to supply the consumptive use required for irrigation of 33,604 acres and for the satisfaction of related uses, whichever of (i) or (ii) is less, with a priority date of 1877.
27) The Imperial Irrigation District in annual quantities not to exceed (i) 2,600,000 acre-feet of diversions from the mainstream or (ii) the quantity of mainstream water necessary to supply the consumptive use required for irrigation of 424,145 acres and for the satisfaction of related uses, whichever of (i) or (ii) is less, with a priority date of 1901.
28) The Reservation Division, Yuma Project, California (non-Indian portion) in annual quantities not to exceed (i) 38,270 acre-feet of diversions from the mainstream or (ii) the quantity of mainstream water necessary to supply the consumptive use required for irrigation of 6,294 acres and for the satisfaction of related uses, whichever of (i) or (ii) is less, with a priority date of July 8, 1905.
C. Miscellaneous Present Perfected Rights
1. The following miscellaneous present perfected rights in California in annual quantities of water not to exceed the listed number of acre-feet of diversions from the mainstream to supply the consumptive use required for irrigation and the satisfaction of related uses within the boundaries of the land described and with the priority dates listed: ■
Annual Diversions Priority Defined Area of Land (acre-feet) Date
29) 130 acres within Lots 1, 2, and 3, SE(4 of 780 1856 NE*4 of Section 27, T.16S., R.22E., S.B.B. & M. (Wavers)6
Footnotes to table items 29 through 80 are on p. 435.
*430Annual Diversions Defined Area of Land (acre-feet) Priority Date
30) 40 acres within W%, W% of E% of Section 1, 240 T.9N., R.22E., S.B.B. & M. (Stephenson) 8 1923
31) 20 acres within Lots 1 and 2, Sec. 19, T.13S., 120 R.23E., and Lots 2, 3, and 4 of Sec. 24, T.13S., R.22E., S.B.B. & M. (Mendivil)6 1893
32) 30 acres within NW% of SE%, S% of SE^, 180 Sec. 24, and NW% of NE%, Sec. 25, all in T.9S., R.21E., S.B.B. & M. (Grannis)6 1928
33) 25 acres within Lot 6, Sec. 5; and Lots 1 and 2, 150 SW% of NEÜ, and NE% of SE% of Sec. 8, and Lots 1 & 2 of Sec. 9, all in T.13S., R.22E., S.B.B. & M. (Morgan)6 1913
34) 18 acres within E% of NW% and W% of 108 NE% of Sec. 14, T.10S., R.21E., S.B.B. & M. (Milpitas) 6 1918
35) 10 acres within of NE%, SE% of NE%, 60 and NE% of SE*4, Sec. 30, T.9N., R.23E., S.B.B. & M. (Simons) 6 1889
36) 16 acres within E% of NW% and N% of 96 SW14, See. 12, T.9N., R.22E., S.B.B. & M. (Colo. R. Sportsmen’s League) 8 1921
37) 11.5 acres within E% of NW1^, Sec. 1, T.10S., 69 R.21E., S.B.B. & M. (Milpitas) 8 1914
38) 11 acres within S% of SW%, Sec. 12, T.9N., 66 R.22E., S.B.B. & M. (Andrade) 8 1921
39) 6 acres within Lots 2, 3, and 7 and NE% of 36 SW%, Sec. 19, T.9N., R.23E., S.B.B. & M. (Reynolds)8 1904
*431Defined Area of Land Annual Diversions Priority (acre-feet) Date
40) 10 acres within N% of NE%, SE% of NE^ 60 1905 and NE% of SE%, Sec. 24, T.9N., R.22E., S.B.B. & M. (Cooper)6
41) 20 acres within SW% of SW% (Lot 8), Sec. 19, 120 1925 T.9N., R.23E., S.B.B. & M. (Chagnon) 7
42) 20 acres within NE& of SW%, NV2 of SE%, 120 1915 SWA of SE&, Sec. 14, T.9S., R.21E., S.B.B. & M. (Lawrence) 7
2. The following miscellaneous present perfected rights in California in annual quantities of water not to exceed the listed number of acre-feet of (i) diversions from the mainstream or (ii) the quantity of mainstream water necessary to supply the consumptive use, whichever of (i) or (ii) is less, for domestic, municipal, and industrial purposes within the boundaries of the land described and with the priority dates listed:
Annual Annual Consumptive Diversions Use Priority Defined Area of Land (acre-feet) (acre-feet) Date
43) City of Needles6 1,500 950 1885
44) Portions of: Secs. 5, 6, 7 & 8, T.7N., 1,260 273 1896 R.24E.; Sec. 1, T.7N., R.23E.; Secs. 4, 5, 9, 10, 15, 22, 23, 25, 26, 35, & 36, T.8N., R.23E.; Secs. 19, 29, 30, 32 & 33, T.9N., R.23E., S.B.B. & M. (Atchison, Topeka and Santa Fe Railway Co.) 6
45) Lots 1, 2, 3, 4, 5, & SW% NW±4 of 1.0 0.6 1921 Sec. 5, T.13S., R.22E., S.B.B. & M. (Conger)7
*432Annual Annual Consumptive Diversions Use Defined Area of Land (acre-feet) (acre-feet) Priority Date
46) Lots 1, 2, 3, 4 of Sec. 32, T.11S., R.22E., 1.0 S.B.B. & M. (G. Draper) 7 0.6 1923
47) Lots 1, 2, 3, 4, and SE% SW% of Sec. 1.0 20, T.11S., R.22E., S.B.B. & M. (McDonough) 7 0.6 1919
48) SW*4 of See. 25, T.8S., R.22E., S.B.B. 1.0 & M. (Faubion) 7 0.6 1925
49) Wy2 NW% of Sec. 12, T.9N., R.22E., 1.0 S.B.B. & M. (Dudley) 7 0.6 1922
50) N% SEy, and Lots 1 and 2 of Sec. 13, 1.0 T.8S., R.22E., S.B.B. & M. (Douglas) 7 0.6 1916
51) N% SWÁ, NW% SE%, Lots 6 and 7, 1.0 Sec. 5, T.9S., R.22E., S.B.B. & M. (Beauchamp) 7 0.6 1924
52) NE*4 SE%, SE% NE%, and Lot 1, 1.0 Sec. 26, T.8S., R.22E., S.B.B. & M. (Clark) 7 0.6 1916
53) N% SW%, NW% SEyé, SW% NE%, 1.0 Sec. 13, T.9S., R.21E., S.B.B. & M. (Lawrence) 7 0.6 1915
54) N% NE%, W/z NWVi, Sec. 13, T.9S., 1.0 R.21E., S.B.B. & M. (J. Graham) 7 0.6 1914
55) SE%, Sec. 1, T.9S., R.21E., S.B.B. & M. 1.0 (Geiger)7 0.6 1910
*433Annual Diversions Defined Area of Land (acre-feet) Annual Consumptive Use (acre-feet) Priority-Date
56) Fractional of SW% (Lot 6) Sec. 1.0 6, T.9S., R.22E., S.B.B. & M. (Schneider) 7 0.6 1917
57) Lot 1, See. 15; Lots 1 & 2, Sec. 14; 1.0 Lots 1 & 2, Sec. 23; all in T.13S., R.22E., S.B.B. & M. (Martinez) 7 0.6 1895
58) NE14, Sec. 22, T.9S., R.21E, S.B.B. & 1.0 M. (Earle) 7 0.6 1925
59) NE& SE%, Sec. 22, T.9S., R.21E., 1.0 S.B.B. & M. (Diehl)7 0.6 1928
60) N% NW%, Ni/2 NE%, Sec. 23, T.9S., 1.0 R.21E., S.B.B. & M. (Reid)7 0.6 1912
61) Wy2 SW%, Sec. 23, T.9S., R.‘2lE., 1.0 S.B.B. & M. (Graham)7 0.6 1916
62) Sy2 NW%, NE% SW%, SW% NE%, 1.0 Sec. 23, T.9S., R.21E., S.B.B. & M. (Cate)7 0.6 1919
63) SE% NE%, Ny2 SE%, SE% SEPA, 1.0 Sec. 23, T.9S., R.21E., S.B.B. & M. (McGee)7 0.6 1924
64) SW% SEPA, SE% SW%, Sec. 23, NE% 1.0 NW%, NW% NE%, Sec. 26; afi in T.9S., R.21E., S.B.B. & M. (Stafiard) 7 0.6 1924
65) W2 SEPA, SE% SE%, Sec. 26, T.9S., 1.0 R.21E., S.B.B. & M. (Randolph)7 0.6 1926
*434Annual Diversions Defined Area of Land (acre-feet) Annual Consumptive Use (acre-feet) Priority Date
66) E% NE%, SW% NE%, SE% NW%, 1-0 Sec. 26, T.9S., R.21E., S.B.B. & M. (Stallard)7 0.6 1928
67) S% SWJ4, See. 13, N% NW%, Sec. 1.0 24; all in T.9S., R.21E., S.B.B. & M. (Keefe)7 0.6 1926
68) SE14 NW%, NW% SE%, Lots 2, 3 & 1.0 4, Sec. 25, T.13S., R.23E., S.B.B. & M. (C. Ferguson)7 0.6 1903
69) Lots 4 & 7, Sec. 6; Lots 1 & 2, Sec. 7; 1.0 all in T.14S., R.24E., S.B.B. & M. (W. Ferguson)7 0.6 1903
70) SW(4 SE}4, Lots 2, 3, and 4, Sec. 24, 1.0 T.12S., R.21E., Lot 2, Sec. 19, T.12S., R.22E., S.B.B. & M. (Vaulin)7 0.6 1920
71) Lots 1, 2, 3 and 4, Sec. 25, T.12S., 1.0 R.21E., S.B.B. & M. (Salisbury)7 0.6 1920
72) Lots 2, 3, SE% SE%, Sec. 15, NE% 1.0 NE%, Sec. 22; all in T.13S., R.22E., 5.B.B. & M. (Hadlock)7 0.6 1924
73) SW% NE%, SE(4 NW)4, and Lots 7 1.0 & 8, Sec. 6, T.9S., R.22E., S.B.B. & M. (Streeter) 7 0.6 1903
74) Lot 4, Sec. 5; Lots 1 & 2, Sec. 7; Lots 1.0 1 & 2, Sec. 8; Lot 1, Sec. 18; all in T.12S., R.22E., S.B.B. & M. (J. Draper) 7 0.6 1903
*435Defined Area of Land Annual Annual Consumptive Diversions Use (acre-feet) (acre-feet) Priority-Date
75) SW% NW%, Sec. 5; SE% NE% and 1.0 Lot 9, Sec. 6; all in T.9S., R.22E., S.B.B. & M. (Fitz) ^ 0.6 1912
76) NW% NE%, Sec. 26; Lots 2 & 3, 1.0 W/2 SE%, Sec. 23; all in T.8S., R.22E., S.B.B. & M. (Williams)7 0.6 1909
77) Lots 1, 2, 3, 4, & 5, Sec. 25, T.8S., 1.0 R.22E., S.B.B. & M. (Estrada)7 0.6 1928
78) S% NW%, Lot 1, frac. NE% SW%, 1.0 Sec. 25, T.9S., R.21E., S.B.B. & M. (Whittle)7 0.6 1925
79) W/z NW%, See. 25; S% SW%, Sec. 1.0 24; all in T.9S., R.21E., S.B.B. & M. (Corington)7 0.6 1928
80) Sy2 NW%, N% SW%, See. 24, T.9S., 1.0 R.21E., S.B.B. & M. (Tolliver)7 0.6 1928
III
NEVADA
A. Federal Establishments’ Present Perfected Rights
The federal establishments named in Art. II, subdivision (D), paragraphs (5) and (6) of the Decree entered on *436March 9, 1964, in this case, such rights having been decreed by Art. II:
Annual Diversions Net Priority-Defined Area of Land (acre-feet) Acres Date
81) 12,534 8 1,939 s Sept. 18,1890 Fort Mojave Indian Reservation
300 9 May 3, 192910 82) Lake Mead National Recreation 500 Area (The Overton Area of Lake Mead N.R.A. provided in Executive Order 5105)
It is ordered that Judge Elbert P. Tuttle be appointed Special Master in this case with authority to fix the time and conditions for the filing of additional pleadings and to direct subsequent proceedings, and with authority to summon witnesses, issue subpoenas, and take such evidence as may be introduced and such as he may deem necessary to call for. The Master is directed to submit such reports as he may deem appropriate.
The Master shall be allowed his actual expenses. The allowances to him, the compensation paid to his technical, stenographic, and clerical assistants, the cost of printing his report, and all other proper expenses shall be charged against and borne by the parties in such proportion as the Court may hereafter direct.
It is further ordered that if the position of Special Master in this case becomes vacant during a recess of the Court, The *437Chief Justice shall have authority to make a new designation which shall have the same effect as if originally made by the Court.
It is further ordered that the motion of Fort Mojave Indian Tribe et al. for leave to intervene, insofar as it seeks intervention to oppose entry of the supplemental decree, is denied. In all other respects, this motion and the motion of Colorado River Indian Tribes et al. for leave to intervene are referred to the Special Master.
Mb. Justice Marshall took no part in the consideration or decision of this case.

 The quantity of water in each instance is measured by (i) diversions or (ii) consumptive use required for irrigation of the respective acreage and for the satisfaction of related uses, whichever of (i) or (ii) is less.


 The names in parentheses following the description of the “Defined Area of Land” are used for identification of present perfected rights only; the name used is the first name appearing as the Claimants identified with a parcel in Arizona’s 1967 list submitted to this Court.


 Included as a part of the Powers’ claim in Arizona's 1967 list submitted to this Court. Subsequently, the United States and Powers agreed to a Stipulation of Settlement on land ownership whereby title to this property was quieted in favor of the United States.


 The names in parentheses following the description of the “Defined Area of Land” are the names of claimants, added since the 1967 list, upon whose water use these present perfected rights are predicated.


 The quantity of water in each instance is measured by (i) diversions or (ii) consumptive use required for irrigation of the respective acreage and for satisfaction of related uses, whichever of (i) or (ii) is less.


 The names in parentheses following the description of the “Defined Area of Land” are used for identification of present perfected rights only; the name used is the first name appearing as the claimant identified with a parcel in California’s 1967 list submitted to this Court.


 The names in parentheses following the description of the “Defined Area of Land” are the names of the homesteaders upon whose water use these present perfected rights, added since the 1967 list submitted to this Court, are predicated.


 The quantity of water in each instance is measured by (i) diversions or (ii) consumptive use required for irrigation of the respective acreage and for satisfaction of related uses, whichever of (i) or (ii) is less.


 Refers to acre-feet of annual consumptive use, not to net acres.


 Article II (D) (6) of said Decree specifies a priority date of March 3, 1929. Executive Order 5105 is dated May 3, 1929 (see C. F. R. 1964 Cumulative Pocket Supplement, p. 276, and the Findings of Fact and Conclusions of La,w of the Special Master’s Report in this case, pp. 294r-295).